McIver, A. J.
While concurring fully in the opinion filed as that of the majority of the Court, it has been thought due to the dignity of the office in question, and the importance and gravity of the questions involved, that each of us should formally express our opinions. I, therefore, propose to state briefly some of the reasons which have brought my mind to such conclusion, although I cannot hope to add anything to the argument presented in the opinion of the majority of the Court.
The sole question involved in this ease is, whether an election of a Circuit Judge by the General Assembly voting viva voce is a valid election. To determine this question, it is necessary to consider the provisions of the Constitution of this State relating to this subject, for the purpose of ascertaining whether that instrument requires such election to be made in any particular mode, and, if so, what that mode is. For no one will deny that if, by the terms of the Constitution, the election is required to be made in any particular mode, that mode is essential to the validity of such election, and a person who has been elected in any other mode has no legal title to the office.
It cannot escape the attention of the most casual reader of the Constitution that there are two distinct modes of voting not only provided for, but prescribed by that instrument in express terms — ■ the one by ballot and the other by the viva voce system. It is likewise equally certain that these modes of voting differ in one, at least, most essential particular, the one implying secrecy, the other involving publicity, and, as matter of history, we know that the respective merits of these two essentially different modes of voting have been, and are yet, the subject of discussion in every country where the right of suffrage exists. Does the Constitution then prescribe that either of these modes of voting shall be adopted in the election of a Circuit Judge? and, if so, which of them is so prescribed ? To answer this question, we naturally turn to the fourth Article of the Constitution, styled the “judicial department,” and in Section 13 of that Article we find it ordained in explicit terms that “for each circuit a Judge shall be elected by joint ballot of the General Assembly.” Now, if this Section stood alone, I presume it could not be doubted that the only constitutional mode of electing a Circuit Judge would be by ballot. But it is said that in Section 24 of Article II it is ordained that “in all elections by the General Assembly, or either house thereof, the members shall vote *142viva voce, and their votes thus given shall be entered upon the journals of the house to which they respectively belong,” and that it is necessary to put a construction upon the word ballot as used in Section 13 of Article IV different from its primary and well-recognized signification in order that the two Sections may be brought into harmony, upon the well-recognized principle that in construing an instrument like a constitution we must look at it as a whole and so construe its several parts as will prevent conflict and bring about harmony; and that for this purpose, if it should become necessary, words and phrases may be read in a sense different from their usual and primary signification. It is, therefore, contended that the word ballot, as there used, signifies simply the act of voting, and ia not designed to prescribe the mode of voting, and hence that the two Sections, thus read together, prescribe that the Circuit Judge shall be elected by the General Assembly, the two branches voting in joint assembly, but that the mode in which the voting is to be done must be by the viva voce system and not by ballot. It is very obvious that the word ballot is not used in this secondary sense anywhere else in the Constitution, for the only other place in which we have been able to find it is in the first Section of the eighth Article, — “ in all elections by the people the electors shall vote by ballot,” — and there it is undoubtedly used in its proper and legitimate sense, as no one will for a moment contend that in any election by the people the electors would be at liberty to adopt the viva voce system. Now, while it may be admitted that, in á proper case, it is allowable, in construing a constitution, to attribute secondary significations to words and phrases differing materially from their usual and proper meaning in order to prevent a conflict between the different parts of such an instrument, yet this should not be done when such conflict can be avoided in a more natural and proper way, especially when, as we have seen, the rule contended for involves the necessity of giving a word of well-defined meaning not only different significations in different parts of the same instrument but a signification practically the very opposite of its original and usual meaning. Let us inquire, then, whether this apparent conflict between these two Sections of the Constitution cannot be reconciled in a more natural and proper way than by distorting the meaning of a well-defined term and attributing to the framers of the Constitution such gross carelessness and inattention to their duties as using the word ballot in one Section in its *143proper and legitimate sense and in another Section in an opposite sense; for certainly voting by ballot and by the viva voce system are, for all practical purposes, precisely the opposite of each other.
There is no doubt of the correctness of the rule that where general terms, no matter how comprehensive they may be, used in a will, a statute or a constitution, are apparently in conflict with subsequent special provisions, such conflict may be avoided by regarding the latter as exceptions to the former, and that for this purpose Courts will read the two clauses as if words of exception were inserted. Applying this principle, then, to the two clauses under consideration, there is no real conflict, and they may be read together as providing that in all elections by the General Assembly the members shall vote viva voce, &c., except in the election of a Circuit Judge, in which case they shall vote by ballot. The fact that this is not the only instance in the Constitution in which this mode of reconciling an apparent conflict between different Sections becomes necessary indicates the propriety of adopting it rather than the one contended for by defendant’s counsel. In at least one other instance there is an apparent conflict between other Sections df the Constitution, which can only be reconciled upon the principle which we have adopted in this case. In Section 10 of Article XIV it is ordained that the election for all State officers shall be held at the same time as is provided for that of members of the General Assembly. It is very manifest that in order to avoid a conflict with other Sections of the Constitution this Section must be read in connection with such other Sections by incorporating words of exception, e. g., except such as are required to be elected by the General Assembly. It does seem, therefore, that the correct view to take of the two Sections of the Constitution which give rise to the controversy in this case (Section 24 of Article II and Section 13 of Article IV) is to regard the former as simply declaring a general rule for the guidance of the General Assembly, to which the latter furnishes an exception, and that while, as a rule, the viva voce system was to be the mode of voting in elections by the General Assembly, yet that, in case of the election of a Circuit Judge, an exception was established requiring that such election should bé by ballot. This view is sustained by reference to the journal of theConvention which framed the Constitution, to which we are at liberty to refer in eases of doubt, in order to ascertain, if practicable, what intention was in the minds of those who used the words in ques*144tion. This journal shows: 1. That the distinction between the different modes of voting — viva voee and by ballot — was fully understood and appreciated in that body; 2. That the 13th Section of Article IV, as originally adopted, contained the words “joint vote” instead of “joint ballot;” 3. That it was finally adopted in its present form. Why, then, was the change made from “joint vote” to “joint ballot,” if these words are now to be construed as meaning the same thing? The conclusion is irresistible that the framers of the Constitution, appreciating, as we have seen that they did, the distinctive feature of the system of voting by ballot, in making the change from “joint vote” to “joint ballot,” intended to make a substantial and not a mere verbal alteration. For in substituting for the word “ vote,” which was equally applicable to either mode of voting, the word “ ballot,” appropriate only to one oí such modes, they unmistakably indicated their purpose that such mode only should be adopted, so far as that particular election was concerned.
It is said, however, that the words “joint ballot” must be construed as meaning merely the aet of voting rather than the mode of voting, in order to avoid an absurdity, inasmuch as there can be no such thing as a joint ballot in the primary sense of the term ballot — a small ball or ticket, — and therefore, as here used, it must be given its secondary meaning. Without stopping to consider whether the word ballot has ever acquired such secondary meaning except in the loose and careless language of the public press or in the journals of deliberative assemblies, where abbreviated forms of expression are quite common, no instance of such meaning having been found in any work of authority emanating either from lexicographers or legal writers, or to show that the phrase “joint vote,” as found in Section 2 of Article IV, is open to the same criticism, as it is quite as absurd to speak of joint vote as of joint ballot, it being just as impossible for two persons to give a joint viva voee vote as it is for them to put in the ballot box a joint ballot, as they can no more vote with a joint voice than they can with a joint ball or tielcet, it is quite obvious that the phrase “joint ballot” means jointly by ballot, just as the phrase “joint vote” means jointly by viva voee vote. In other words, that the word joint was inserted in each instance merely for the purpose of showing that the two branches of the body which was to elect should act together, and not separately, as they do in performing their usual and ordinary duties. *145Accordingly we find, by reference to the constitutional and legislative history of this State, as cited in the argument, that the phrases “jointly by ballot,” “by ballot jointly” and by “joint ballot” have been indsicriminately used as interchangeable terms, signifying always the same thing as that above attributed to the words “by joint ballot” in the clause of .the present Constitution now under consideration.
I am, therefore, most reluctantly forced to the conclusion that the defendant in this case, not having been elected in the mode prescribed by the Constitution, has no valid title to the office in question, and that upon the demand of the State, through its Attorney General, judgment of ouster must go against the defendant.